DETAILED ACTION

Primary Examiner acknowledges Claims 1-22 are pending in this application, with Claims 3-6, and 10-22 having been currently amended, and Claims 23-57 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 13, Line 2 recites “the cushion assembly”; however, this term appears to lack antecedent basis in the claims. Primary Examiner is unsure if this term is meant to be coextensive with the “patient interface” of independent Claim 1 OR the “seal forming structure” of Claim 1 OR is a separate and distinct feature.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baigent et al. (2017/0326320).
As to Claim 1, Baigent discloses a patient interface (3000, “non-invasive patient interface 3000” Para 0285) for sealed delivery of a flow of air (via 4170, “air circuit 4170 provided with the patient interfaces 3000” Para 0457) at a continuous positive pressure (“Continuous Positive Airway Pressure (CPAP) therapy has been used to treat Obstructive Sleep Apnea (OSA).” Para 0015 and “CPAP therapy is highly effective to treat certain respiratory disorders, provided patients comply with therapy.” Para 0028) with respect to ambient air pressure to an entrance to a patient’s airways including at least entrance of a patient’s nares (best seen Figure 6B), wherein the patient interface (3000) is configured to maintain a therapy pressure range of about 4 cm of H2O to about 30 cm of H2O above ambient pressure in use, throughout a patient’s respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing (“the patient interface is configured to maintain a therapy pressure in a range of about 4 cmH2O to about 30 cmH2O above ambient air pressure in use, throughout the patient's respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing.” Para 0068); said patient interface (3000) comprising: a plenum chamber (3200, “A non-invasive patient interface 3000 in accordance with one aspect of the present technology comprises the following functional aspects: a seal-forming structure 3100, a plenum chamber 3200, a positioning and stabilising structure 3300, a vent 3400, one form of connection port 3600 for connection to air circuit 4170, and a forehead support 3700.” Para 0285) at least partially forming a cavity (defined by the “joined together” configuration providing an interior space for receipt of the nose - “patient interface 3000 including wherein the seal forming structure 3100 and the plenum chamber 3200 are joined together.” Para 0315) pressurizable to a therapeutic pressure of at least 6 cm of H2O above ambient pressure (“Depending upon the therapy to be applied, the patient interface may form a seal, e.g., with a region of the patient's face, to facilitate the delivery of gas at a pressure at sufficient variance with ambient pressure to effect therapy, e.g., at a positive pressure of about 10 cmH.sub.2O relative to ambient pressure.” Para 0021), said plenum chamber including a plenum chamber inlet port (3600, best seen Figure 6B “A non-invasive patient interface 3000 in accordance with one aspect of the present technology comprises the following functional aspects: a seal-forming structure 3100, a plenum chamber 3200, a positioning and stabilising structure 3300, a vent 3400, one form of connection port 3600 for connection to air circuit 4170, and a forehead support 3700.” Para 0285) sized and structure to receive a flow of air (via 4170) at the therapeutic pressure for breathing by a patient; a seal forming structure (3100, “A non-invasive patient interface 3000 in accordance with one aspect of the present technology comprises the following functional aspects: a seal-forming structure 3100, a plenum chamber 3200, a positioning and stabilising structure 3300, a vent 3400, one form of connection port 3600 for connection to air circuit 4170, and a forehead support 3700.” Para 0285) having a textile membrane (“the seal-forming structure 3100 may be made from an air impermeable textile that has a predefined shaped to closely match the anatomical shape of the patient's nose. Two pressure actuated sealing portions of the seal-forming structure 3100 may seal against and around the tip of the patient's nose. The seal-forming structure 3100 can accommodate a large range of nose sizes.” Para 0293; also see: “Other materials may also be used for the seal-forming structure 3100, such as a textile or fabric material. The textile or fabric material may be made impermeable to air by occluding the spaces between the woven threads of the textile with a sealing material such a silicone. Rendering the textile air-impermeable may be accomplished by applying a sealing material (e.g., silicone) to the textile in a liquid or molten state such that the spaces between the woven threads of the textile are occluded when the sealing material hardens.” Para 0296) constructed and arranged to form a pressure assisted seal with a region of the patient’s face surrounding an entrance to the patient’s airways inferior to the nasal bridge region of the patient’s face (best seen Figure 6B), said textile material having a hole (3101, “The seal forming structure may have an opening 3101 through which the patient's airways may be provided with the supply of gas at positive pressure. … as shown in FIG. 6B, the flow of gas at positive pressure supplied via the air circuit 4170 inflates the seal forming structure 3100 because the opening 3101 is sealed against the patient's face.” Para 0305) formed therein such that the flow or air at said therapeutic pressure is delivered to at least an entrance of the patient’s nares, the seal forming structure (3100) constructed and arranged to maintain said therapeutic pressure in the cavity (defined by the “joined together” configuration providing an interior space for receipt of the nose - “patient interface 3000 including wherein the seal forming structure 3100 and the plenum chamber 3200 are joined together.” Para 0315) throughout the patient’s respiratory cycle in use; wherein the seal forming structure (3100) includes a flexible support structure (3103, best seen Figure 7A, “seal forming structures 3100 with a clip 3103 that may be used to releasbly attach the seal forming structure 3100 to the plenum chamber 3200.” Para 0308) attached to and supporting the textile membrane (3100) of the seal forming structure; and wherein the textile membrane comprises a textile material (“Other materials may also be used for the seal-forming structure 3100, such as a textile or fabric material. The textile or fabric material may be made impermeable to air by occluding the spaces between the woven threads of the textile with a sealing material such a silicone. Rendering the textile air-impermeable may be accomplished by applying a sealing material (e.g., silicone) to the textile in a liquid or molten state such that the spaces between the woven threads of the textile are occluded when the sealing material hardens.” Para 0296) comprises a textile material (“textile or fabric material”) and an air impermeable layer (“a sealing material (e.g., silicone)”) having a first thickness at a first location on the textile membrane and a second thickness at a second location on the textile membrane that is different than the first thickness (“It should be understood that the sealing material is applied in a sufficiently thin layer such that the textile material of the seal-forming structure 3100 retains the texture and tactile feel of textile.” Para 0296). 
Regarding the specific locations along the seal forming structure, Baigent discloses “The design of a patient interface presents a number of challenges. The face has a complex three-dimensional shape. The size and shape of noses and heads varies considerably between individuals. Since the head includes bone, cartilage and soft tissue, different regions of the face respond differently to mechanical forces.” (Para 0026); consequently, the goal of the proper construction is to limit the instances of improper sizing which lead “to reduced compliance, reduced comfort and poorer patient outcomes.” (Para 0027).  In this fact, “A seal-forming portion that may be effective in one region of a patient's face may be inappropriate in another region, e.g. because of the different shape, structure, variability and sensitivity regions of the patient's face.” (Para 0033) whereby “The air impermeable fabric (e.g. may be laminated on the side not touching the patient) of the membrane 3109 may contact the patient's face for comfort, and also because it inflates it can minimise or prevent leaks with difficult/complex anthropometric regions.” (Para 0331) such that this construction provides “The inflating membrane 3109 may specifically target the front and sides of the nares for more effective sealing at these regions.” (Para 0340). In light of these construction characteristics being specific to the regions of the patient’s face upon which the seal forming structure seals in order to minimize or prevent leaks, the claimed configuration of different thicknesses of the air impermeable material layers are inherently correlated to the regions of the face which may experience increased leakage or difficulty in sealing against the patient’s face. 
As to Claim 2, please see the rejection of Claim 1, wherein Baigent discloses the usage of variable constructions along the seal forming structure as correlated to the dimensions of the patient’s face, expected sealing forces, and the ability to minimize or prevent leakage based upon the sealing forces as applied to complex regions of the patient’s face.  With respect to the remaining claim limitations, Baigent discloses variations in the design for “lip regions” vs. “nasal bridge regions” as stated in Paragraph 0032.   Thus, as the claim does not require a specific identification of which location is the first location and the second location, it is understood that the complexity of one region correlates to the thickness relative to another region of less complexity. 
As to Claim 3, please see the rejection of Claim 1, wherein Baigent discloses the usage of variable constructions along the seal forming structure as correlated to the dimensions of the patient’s face, expected sealing forces, and the ability to minimize or prevent leakage based upon the sealing forces as applied to complex regions of the patient’s face.  With respect to the remaining claim limitations, Baigent discloses variations in the design for “lip regions” vs. “nasal bridge regions” as stated in Paragraph 0032.   Thus, as the claim does not require a specific identification of which location is the first location and the second location, it is understood that the complexity of one region correlates to the flexibly/stretchability relative to another region of less complexity - wherein thinner thicknesses are correlated to higher degrees of flexibly/stretchability. 
As to Claim 4, please see the rejection of Claim 1, wherein Baigent discloses the usage of variable constructions along the seal forming structure as correlated to the dimensions of the patient’s face, expected sealing forces, and the ability to minimize or prevent leakage based upon the sealing forces as applied to complex regions of the patient’s face.  With respect to the remaining claim limitations, Baigent discloses variations in the design for “lip regions” vs. “nasal bridge regions” as stated in Paragraph 0032.   Thus, as the claim does not require a specific identification of which location is the first location and the second location, it is understood that the complexity of one region correlates to the rigidity relative to another region of less complexity - wherein thicker thicknesses are correlated to higher degrees of rigidity. 
As to Claim 7, please see the rejection of Claim 1, wherein Baigent discloses the usage of variable constructions along the seal forming structure as correlated to the dimensions of the patient’s face, expected sealing forces, and the ability to minimize or prevent leakage based upon the sealing forces as applied to complex regions of the patient’s face.  With respect to the remaining claim limitations, Baigent discloses variations in the design for “lip regions” vs. “nasal bridge regions” as stated in Paragraph 0032.   Thus, as the claim does not require a specific identification of which location is the first location and the second location, it is understood that the complexity of one region correlates to the compliance (likelihood of leakage) relative to another region of less complexity.
As to Claim 11, Baigent discloses the support structure (3103) comprises an underlying cushion (3114, “foam undercushion 3114” Para 0331) to support the textile membrane (3109, “There may a foam undercushion 3114 with a fabric membrane 3109 that may be pressure activated to seal with the patient's airways. The foam undercushion 3114 and the fabric or textile membrane 3109 may be operate in use similarly to a dual wall cushion.” Para 0331) in use. 
As to Claim 12, Baigent discloses the support structure (3103) comprises silicone (“The clip 3103 may be made from a rigid plastic material, a thermoplastic elastomer (TPE), and/or silicone.” Para 0308) and the textile membrane (“the silicone or TPE of the intermediate clip connector 3104 may readily join with the textile material of the seal forming structure 3100 and the material of the clip 3103 to provide an intermediate connection therebetween.” Para 0310; also see “In FIG. 7C, the clip 3103 may be overmolded onto the textile material of the seal forming structure.” Para 0309) is molded to an inner edge of the support structure (3103). 
As to Claim 13, Baigent discloses the textile membrane (“the seal-forming structure 3100 may be made from an air impermeable textile that has a predefined shaped to closely match the anatomical shape of the patient's nose. Two pressure actuated sealing portions of the seal-forming structure 3100 may seal against and around the tip of the patient's nose. The seal-forming structure 3100 can accommodate a large range of nose sizes.” Para 0293; also see: “Other materials may also be used for the seal-forming structure 3100, such as a textile or fabric material. The textile or fabric material may be made impermeable to air by occluding the spaces between the woven threads of the textile with a sealing material such a silicone. Rendering the textile air-impermeable may be accomplished by applying a sealing material (e.g., silicone) to the textile in a liquid or molten state such that the spaces between the woven threads of the textile are occluded when the sealing material hardens.” Para 0296) has a saddle shape in the nasal bridge region of the seal forming structure (3100).   As shown in Figure 3H and stated in Para 0106  - “Two saddle regions and a dome region are indicated.”; also see: “he geometry of the plenum chamber 3200 may shape the foam undercushion 3114 into a tapered saddle shape (i.e., narrow front to wider back).” (Para 0335). 
As to Claim 14, Baigent discloses the use of textile material including a multilayer fabric that is constructed of “three layers may be warp/weft knitted together, for example, by a warp knitting Raschel machine, warp-knit spacer machine, or circular knitting machine.” (Para 0369).
As to Claim 15, Baigent discloses the  textile material may be constructed from “The yarn may be fully cotton, partially cotton, fully polyester, partially polyester, nylon, silicone, elastane and/or polypropylene.” (Para 0382).  It should be noted elastane is the same a spandex.
As to Claim 16, Baigent discloses the air impermeable layer comprises silicone (“a sealing material (e.g., silicone)” Para 0296).
As to Claim 17, Baigent discloses in use the therapeutic pressure in the cavity (defined by the “joined together” configuration providing an interior space for receipt of the nose - “patient interface 3000 including wherein the seal forming structure 3100 and the plenum chamber 3200 are joined together.” Para 0315) urges the textile membrane toward the patient’s face.  (“In use the sealing flange can readily respond to system pressure in the plenum chamber 3200 acting on its underside to urge it into tight sealing engagement with the face.” Para 0297). 
As to Claim 18, Baigent discloses a positioning and stabilizing structure (3300, “A non-invasive patient interface 3000 in accordance with one aspect of the present technology comprises the following functional aspects: a seal-forming structure 3100, a plenum chamber 3200, a positioning and stabilising structure 3300, a vent 3400, one form of connection port 3600 for connection to air circuit 4170, and a forehead support 3700.” Para 0285) to provide a force to hold the seal forming structure (3100) in a therapeutically effective position on the patient’s head, the positioning and stabilizing structure (3300) comprising a tie (3301, “the positioning and stabilising structure 3300 may include side straps 3301. The side straps 3301 may also be made from a textile material.” Para 0307), the tie (3301) being constructed and arranged so that at least a portion overlies a region of the patient’s head superior to an otobasion superior of the patient’s head in use (“Two side straps 3301 bifurcate before the patient's ears at a bifurcation point. A crown strap 3307 and rear strap 3305 may join to the side straps 3301 at the bifurcation point. This provides stability for the patient interface 3000 when therapy is applied.” Para 0292; “The positioning and stabilising structure 3300 may include side straps 3301, cheek straps 3304, a rear strap 3305, and a crown strap 3307, all of which are made of textile.” Para 0357; also see: “the side straps 3301 may also be formed on the plenum chamber 3200, which may be connected to the cheek straps 3304 and the rear straps 3305 by a connector 3308 that may be stitched to the cheek strap 3304 and the rear strap 3305.” Para 0315; “The positioning and stabilising structure 3300 may also have a crown strap 3307 made of a crown strap material 3321 that is less stretchable than the materials used for other straps. Also, the rear strap 3305 may be made from a rear strap material 3320 that is also different from other strap materials.” Para 0343). 
As to Claim 19, Baigent discloses a vent structure (3400, “A non-invasive patient interface 3000 in accordance with one aspect of the present technology comprises the following functional aspects: a seal-forming structure 3100, a plenum chamber 3200, a positioning and stabilising structure 3300, a vent 3400, one form of connection port 3600 for connection to air circuit 4170, and a forehead support 3700.” Para 0285) to allow a continuous flow of gases exhaled by the patient (“Patient interface 3000 includes a vent 3400 constructed and arranged to allow for the washout of exhaled gases, e.g. carbon dioxide.” Para 0422) from an interior of the cavity (defined by the “joined together” configuration providing an interior space for receipt of the nose - “patient interface 3000 including wherein the seal forming structure 3100 and the plenum chamber 3200 are joined together.” Para 0315) to ambient, said vent structure (3400) being sized and shaped to maintain the therapeutic pressure in the cavity (defined by the “joined together” configuration providing an interior space for receipt of the nose - “patient interface 3000 including wherein the seal forming structure 3100 and the plenum chamber 3200 are joined together.” Para 0315) in use.
As to Claim 20, Baigent discloses the construction of the patient interface can include a “full face” assembly (“These different types of patient interfaces may be known by a variety of names by their manufacturer including nasal masks, full-face masks, nasal pillows, nasal puffs and oro-nasal masks.” Para 0032; “FIG. 1C shows a system including a patient 1000 wearing a patient interface 3000, in the form of a full-face mask, receiving a supply of air at positive pressure from an RPT device 4000.” Para 0086).
As to Claim 21, Baigent discloses the cavity (defined by the “joined together” configuration providing an interior space for receipt of the nose - “patient interface 3000 including wherein the seal forming structure 3100 and the plenum chamber 3200 are joined together.” Para 0315) wherein the interior space is seen at 3101, best seen in Figure 6C, wherein “The seal forming structure may have an opening 3101 through which the patient's airways may be provided with the supply of gas at positive pressure. … the seal forming structure 3100 because the opening 3101 is sealed against the patient's face.” Para 0305; “The seal forming structure 3100 may be provided with openings 3101 to seal with the nares and the mouth of the patient, as shown in FIG. 11C.” Para 0314; “the patient's nares should align with the openings 3101 of the sealing membrane 3109.” Para 0340. Thus, the patient’s nose is received within the cavity as claimed. 
As to Claim 22, Baigent discloses the treatment system for treatment of sleep disordered breathing, comprising: patient interface (3000) of Claim 1; a respiratory pressure therapy (RPT) device (4000, “a supply of air at positive pressure from an RPT device 4000. Air from the RPT device 4000 … passes along an air circuit 4170 to the patient 1000.” Paras 0084-0086) to supply breathable gas at positive pressure; and an air delivery tube (4170) to pass the breathable gas from the RPT device (4000) to the patient interface (3000). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baigent et al. (2017/0326320) in view of Ging et al. (2007/0119458). 
As to Claim 5, 6, 8, and 9, as addressed in Claim 1 and 7, Baigent discloses the construction of the seal forming structure having a textile membrane overlaid by a air impermeable layer, wherein the thickness of the seal forming structure varies along various regions of the patient’s face respective to the expected sealing forces needed to prevent or minimize leakage.  Yet, Baigent does not expressly disclose the relationship between the regions of the nasal bridge and the cheek (Claim 5 and 8) and the regions of the chin vs. cheek (Claims 6 and 9). 
Ging teaches a similar construction of a seal forming structure suitable for the receipt of the nasal region of the patient having varying constructions in the cheek, lip (chin) and nasal bridge regions.  Explicitly Ging teaches “the height of the central portion 215 of the frame 200 is most in the cheek regions 41 and less in the lip and nasal bridge regions 42, 43.” (Para 0173), wherein “The membrane 205 forms a seal forming portion 270 (FIG. 24e) which contacts the patient in the lower nasal bridge region, cheek and lip regions 41-43. The rim 225 has a thickness that is preferably less than the central portion 215 of the frame 200, but preferably greater than the membrane 205. … The membrane 205 is preferably spaced away from the rim 225 at least in the nasal bridge region 43, especially at a region 43a near the apex of the nasal bridge region 43 (FIG. 24c). This is because that area of the patient is most sensitive to localized contact pressure. Stated differently, the membrane 205 is preferably the only portion of the cushion 40 that contacts the patient to apply a sealing force to the patient in the lower portion of the nasal bridge region 43. The membrane 205 can better evenly distribute the force across the entire bridge of the nose, applying a lighter pressure, thereby improving comfort.” Para 0174; also see: “The width of the membrane 205 as measured from the transition line 220 to the edge of the membrane 205 is greatest in the curved portion 250 and nasal bridge region 43, less in the cheek regions 41, and the least in the lip region 42. The membrane 205 generally extends upwardly away from the transition line 220 in the nasal bridge, cheek and lip regions 41-43. In the nasal bridge region 43, the membrane 205 curves inwardly along a generally constant radius to terminate at the edge 230. In the cheek regions 41, the membrane 205 curves around the rim 225 and then inwardly away from the rim 225 at an angle generally toward the opposite bottom position of the frame 200. In the lip region 41, the rim 225 and the membrane have substantially the same shape. See FIGS. 25d-25i.” Para 0185. 
The resultant effect of the construction of the seal forming structure of Ging is provide better patient comfort in the use of the mask wherein the configuration at the nasal bridge region has a smaller construction of the rim in the nasal bridge region than in the cheek region and lip(chin) regions - “membrane 205 is preferably spaced away from the rim 225 at least in the nasal bridge region 43” also see: “height of the central portion 215 of the frame 200 is most in the cheek regions 41 and less in the lip and nasal bridge regions 42, 43”, and the lip (chin) regions has a smaller construction than the cheek region - “less in the cheek regions 41, and the least in the lip region 42” also see: “height of the central portion 215 of the frame 200 is most in the cheek regions 41 and less in the lip and nasal bridge regions 42, 43”.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the seal forming structure of Baigent to include the construction such that the nasal bridge region has a construction less than the cheek region and the lip (chin) region has a construction less than the cheek region, as taught by Ging in order to provide patient comfort and conformability of the patient’s features to be sealingly engaged to prevent or minimize leakage. 
As to Claim 10, Baigent discloses the construction of the seal forming structure having a textile membrane overlaid by an air impermeable layer, wherein the thickness of the seal forming structure varies along various regions of the patient’s face respective to the expected sealing forces needed to prevent or minimize leakage.  Yet, Baigent does not expressly disclose the relationship wherein the “thickness of the air impermeable layer decreases toward an inner edge of the textile membrane, such that the first location on the textile membrane is more radially inner as compared to the second location on the textile membrane. 
Ging teaches a similar construction of a seal forming structure suitable for the receipt of the nasal region of the patient having varying constructions in the cheek, lip (chin) and nasal bridge regions.  Explicitly Ging teaches “the height of the central portion 215 of the frame 200 is most in the cheek regions 41 and less in the lip and nasal bridge regions 42, 43.” (Para 0173), wherein “The width of the membrane 205 as measured from the transition line 220 to the edge of the membrane 205 is greatest in the curved portion 250 and nasal bridge region 43, less in the cheek regions 41, and the least in the lip region 42. The membrane 205 generally extends upwardly away from the transition line 220 in the nasal bridge, cheek and lip regions 41-43. In the nasal bridge region 43, the membrane 205 curves inwardly along a generally constant radius to terminate at the edge 230. In the cheek regions 41, the membrane 205 curves around the rim 225 and then inwardly away from the rim 225 at an angle generally toward the opposite bottom position of the frame 200. In the lip region 41, the rim 225 and the membrane have substantially the same shape. See FIGS. 25d-25i.” Para 0185.
Thus, the resultant effect is the curvature at the lip and cheek regions (claimed “second location” ) is greater than the thickness at the nasal bridge region (claimed “first location”), wherein Ging states the resultant effect of the construction method to “better evenly distribute the force across the entire bridge of the nose, applying a lighter pressure, thereby improving comfort.” Para 0174.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the seal forming structure of the air impermeable layer of Baigent to include a decreased thickness in the nasal bridge region of a first location and to have a more radially inner construction on the second location one of lip(chin) or cheek, as taught by Ging in order to provide comfort to the sealing and distribution of forces along the face of the patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartono et al. (2022/0134039) shares a common assignee with the instant invention and appears to have similar subject matter as the claim is focused on the construction of the seal forming structure made of two elastomeric materials having varying durometer or hardness.  However, this similar subject matter at this time appears to be divergent and thus not eligible for double patenting at this time as the instant invention relies on the seal forming structure having varying thicknesses. 
Ging et al. (2003/0196658) shares a common assignee with the instant invention including a patient interface having a seal forming structure having varying thicknesses but does not appear to be conflicting subject matter at this time as the seal forming construction of the claimed invention additionally requires the construction of the seal forming structure having a textile membrane overlaid by an air impermeable layer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785